DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Barman on 3/20/2021.
The application has been amended as follows: 
In claim 14, amend as:
A conductive target material, consisting 
3PO4), wherein said lithium phosphate (Li3PO4) assumes a proportion of greater than or equal to 80% by area on a cut surface of total area of a single conductive target material; 
carbon occurring predominantly with a proportion of greater than 99% of the carbon being graphite and has a proportion of said carbon between 3 and 20 at%; and 
lithium carbonate (Li2CO3);
wherein the lithium phosphate (Li3PO4) and the carbon form a biphasic microstructure, with the lithium carbonate (Li2CO3) being present in a small proportion that is not regarded as a further phase in relation to the biphasic microstructure; and 
 typical impurities to form said single conductive target material for the deposition of a lithium ion electrolyte layer by a DC or pulsed DC sputtering process, wherein said single conductive target material has a relative density of 

In claim 16, amend as:
The conductive target material according to claim 14, wherein said single conductive target material comprises said carbon 90% being at least one carbon cluster that percolates from one side of said single conductive target material to an opposite side of said single conductive target material.

Claims 17, 19-20, 24-25 and 27-28 are canceled.


Allowable Subject Matter
Claims 14, 16, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 14 is not shown in the prior art of a conductive sputter target material of lithium phosphate (Li3PO4), carbon, and lithium carbonate (Li2CO3), and especially with regards to:
the conductive sputter target material consisting of (and thus only having) Li3PO4, carbon, and Li2CO3, wherein:
the Li3PO4 is 80% or more of the conductive sputter target material as a whole;
99% of the carbon is graphite, with the graphite interpreted to be about 3-20 at% of the conductive sputter target material as a whole; and 
the Li2CO3 at a small portion;
wherein the Li3PO4 and the graphite form a biphasic microstructure, with the small portion of Li2CO3 not part of a phase of this biphasic microstructure; and
wherein the conductive sputter target material has a relative density of at least 95%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794